788 N.W.2d 460 (2010)
Kim WHITE, Personal Representative of the Estate of Craig White, Plaintiff-Appellee,
v.
VICTOR AUTOMOTIVE PRODUCTS, INC., Barjan Products, L.L.C., and Baran, L.L.C., Defendants, and
Bell Automotive Products, Inc., Defendant-Appellant.
Docket No. 141310. COA No. 286181.
Supreme Court of Michigan.
September 29, 2010.

Order
On order of the Court, the application for leave to appeal the May 18, 2010 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals for the reasons stated in the Court of Appeals dissenting opinion, and we REINSTATE the summary disposition order of the Livingston Circuit Court.
HATHAWAY, J., would deny leave to appeal.